Title: Enclosure: Gouverneur Morris to William Short, 24 September 1792
From: Morris, Gouverneur
To: Short, William


Paris, September 24, 1792. “My Letter of Yesterday was written in the Idea that the Business to which it alludes is present to your Recollection but as that may not be the Case I now add in Explanation that there are three Obligations one for 18 Millions
one for 10 Millions
one for  6 Millions
together 34 Millions

The first two are payable by Installments of which one Half are due on the thirty first of December 1791. The last is payable by Installments of which the first is due on the first of January 1797. If we admit the Articles which you object to, and here remark that an Objection by you will not alone justify the Commissaries, the Amount of the principal and Interest due the first Day of the present


Year will be about
28.000.000₶


Deducting our Payments to the first of April (without allowing for Depreciations), which amount to about
24.500.000₶


  There was due a Ballance of
3.500.000₶


  Add six Months Interest on what remains
  500.000₶


  And you have for what is due the 1 July
4.000.000₶


  deduct the Remittences in April May and June nearly
  850.000 


  Remains due about
3.150.000 


  Add what Remains of the 4 p % Debt Principal
 5.000.000 


                    Total
8.150.000 


  Deduct Payment last made
 6.000.000 


                    remains
 2.150.000 


Thus you see that without touching the Question of Depreciation, nor that of the objectionable Articles which together exceed 3,000,000₶ there is still a large Sum to be paid before you can take up the Obligation you wish, even admitting the Amount to be settled quite on your Terms. But you will remember that there are two Sides to every Question and two Parties at least to every Contract or Bargain.”
